        Case 3:20-cv-00018-JM Document 15 Filed 08/03/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION

KIMBERLY A SKAGGS                                                      PLAINTIFF

V.                       CASE NO. 3:20-CV-18-JM-BD

ANDREW SAUL, Commissioner,
Social Security Administration                                       DEFENDANT

                                  JUDGMENT

     Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is DISMISSED, without prejudice.

     DATED this 3rd day of August, 2020.


                                      _______________________________
                                      UNITED STATES DISTRICT JUDGE
